Exhibit 10.1
 
 

--------------------------------------------------------------------------------

 
INSULET CORPORATION
 
2017 STOCK OPTION AND INCENTIVE PLAN
 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS

 

       
Page
     
1.
PURPOSE
1
     
2.
DEFINITIONS
1
     
3.
ADMINISTRATION OF THE PLAN
8
 
3.1
Committee
8
   
3.1.1
Powers and Authorities
8
   
3.1.2
Composition of the Committee
8
   
3.1.3
Other Committees
8
   
3.1.4
Delegation by the Committee.
9
 
3.2
Board
9
 
3.3
Terms of Awards
9
   
3.3.1
Committee Authority
9
   
3.3.2
Forfeiture; Recoupment
10
 
3.4
No Repricing Without Stockholder Approval
10
 
3.5
Deferral Arrangement
10
 
3.6
Foreign Jurisdictions
11
 
3.7
No Liability; Indemnification
11
 
3.8
Registration; Share Certificates
11
       
4.
STOCK SUBJECT TO THE PLAN
11
 
4.1
Number of Shares of Stock Available for Awards
11
 
4.2
Adjustments in Authorized Shares of Stock
12
 
4.3
Share Usage
12
       
5.
TERM; AMENDMENT AND TERMINATION
13
 
5.1
Term
13
 
5.2
Amendment, Suspension, and Termination
13
       
6.
AWARD ELIGIBILITY AND LIMITATIONS
13
 
6.1
Eligible Grantees
13
 
6.2
Limitation on Shares of Stock Subject to Awards and Cash Awards
13
 
6.3
Stand-Alone, Additional, Tandem, and Substitute Awards
14
 
6.4
Minimum Vesting Requirements
14
       
7.
AWARD AGREEMENT
14
     
8.
TERMS AND CONDITIONS OF OPTIONS
15
 
8.1
Option Price
15
 
8.2
Vesting and Exercisability
15
 
8.3
Term
15
 
8.4
Termination of Service
15
 
8.5
Limitations on Exercise of Option
15
 
8.6
Method of Exercise
16
 
8.7
Rights of Holders of Options
16

 
 
i

--------------------------------------------------------------------------------

 
 

 
8.8
Delivery of Stock
16
 
8.9
Transferability of Options
16
 
8.10
Family Transfers
16
 
8.11
Limitations on Incentive Stock Options.
17
 
8.12
Notice of Disqualifying Disposition.
17
       
9.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
17
 
9.1
Right to Payment and SAR Price
17
 
9.2
Other Terms
17
 
9.3
Term
18
 
9.4
Rights of Holders of SARs.
18
 
9.5
Transferability of SARs
18
 
9.6
Family Transfers
18
       
10.
TERMS AND CONDITIONS OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, AND DEFERRED
STOCK UNITS
18
 
10.1
Grant of Restricted Stock, Restricted Stock Units, and Deferred Stock Units
18
 
10.2
Restrictions
19
 
10.3
Registration; Restricted Stock Certificates
19
 
10.4
Rights of Holders of Restricted Stock
19
 
10.5
Rights of Holders of Restricted Stock Units and Deferred Stock Units
20
   
10.5.1
Voting and Dividend Rights
20
   
10.5.2
Creditor's Rights
20
 
10.6
Termination of Service
20
 
10.7
Purchase of Restricted Stock
20
 
10.8
Delivery of Shares of Stock
20
       
11.
TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED AWARDS
21
 
11.1
Unrestricted Stock Awards
21
 
11.2
Other Equity-Based Awards
21
       
12.
TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS
21
 
12.1
Dividend Equivalent Rights
21
 
12.2
Termination of Service
22
       
13.
TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS
22
 
13.1
Grant of Performance-Based Awards
22
 
13.2
Value of Performance-Based Awards
22
 
13.3
Earning of Performance-Based Awards
22
 
13.4
Form and Timing of Payment of Performance-Based Awards
22
 
13.5
Performance Conditions
22
 
13.6
Performance-Based Awards Granted to Designated Covered Employees
23
   
13.6.1
Performance Goals Generally
23
   
13.6.2
Timing For Establishing Performance Goals
23
   
13.6.3
Payment of Awards; Other Terms
23
   
13.6.4
Performance Measures
23
   
13.6.5
Evaluation of Performance
24
   
13.6.6
Adjustment of Performance-Based Compensation
24
   
13.6.7
Committee Discretion
24
   
13.6.8
Status of Awards Under Code Section 162(m)
25

 
 
ii

--------------------------------------------------------------------------------

 
 
14.
FORMS OF PAYMENT
25
 
14.1
General Rule
25
 
14.2
Surrender of Shares of Stock
25
 
14.3
Cashless Exercise
25
 
14.4
Other Forms of Payment
25
       
15.
REQUIREMENTS OF LAW
26
 
15.1
General
26
 
15.2
Rule 16b-3
26
       
16.
EFFECT OF CHANGES IN CAPITALIZATION
27
 
16.1
Changes in Stock
27
 
16.2
Reorganization in Which the Company Is the Surviving Entity Which Does not
Constitute a Sale Event
 27
 
16.3
Sale Event in which Awards are not Assumed
28
 
16.4
Sale Event in which Awards are Assumed
29
 
16.5
Adjustments.
29
 
16.6
No Limitations on Company
29
       
17.
PARACHUTE LIMITATIONS
30
     
18.
GENERAL PROVISIONS
30
 
18.1
Disclaimer of Rights
30
 
18.2
Nonexclusivity of the Plan
30
 
18.3
Withholding Taxes
31
 
18.4
Captions
31
 
18.5
Construction
31
 
18.6
Other Provisions
32
 
18.7
Number and Gender
32
 
18.8
Severability
32
 
18.9
Governing Law
32
 
18.10
Section 409A of the Code
32

 

 
iii

--------------------------------------------------------------------------------

 
INSULET CORPORATION
2017 STOCK OPTION AND INCENTIVE PLAN


 
1.
PURPOSE

 
The Plan is intended to (a) provide eligible individuals with an incentive to
contribute to the success of the Company and to operate and manage the Company’s
business in a manner that will provide for the Company’s long-term growth and
profitability and that will benefit its stockholders and other important
stakeholders, including its employees and customers, and (b) provide a means of
recruiting, rewarding, and retaining key personnel.  To this end, the Plan
provides for the grant of Awards of Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Deferred Stock Units, Unrestricted
Stock, Dividend Equivalent Rights, Performance Shares and other
Performance-Based Awards, Other Equity-Based Awards, and cash bonus awards.  Any
of these Awards may, but need not, be made as performance incentives to reward
the holders of such Awards for the achievement of performance goals in
accordance with the terms of the Plan.  Options granted under the Plan may be
Nonqualified Stock Options or Incentive Stock Options, as provided herein.
 
2.
DEFINITIONS

 
For purposes of interpreting the Plan documents, including the Plan and Award
Agreements, the following capitalized terms shall have the meanings specified
below, unless the context clearly indicates otherwise:
 
2.1            “Affiliate” shall mean any Person that controls, is controlled
by, or is under common control with the Company within the meaning of Rule 405
of Regulation C under the Securities Act, including any Subsidiary.  For
purposes of grants of Options or Stock Appreciation Rights, an entity may not be
considered an Affiliate unless the Company holds a Controlling Interest in such
entity.
 
2.2            “Applicable Laws” shall mean the legal requirements relating to
the Plan and the Awards under (a) applicable provisions of the Code, the
Securities Act, the Exchange Act, any rules or regulations thereunder, and any
other laws, rules, regulations, and government orders of any jurisdiction
applicable to the Company or its Affiliates, (b) applicable provisions of the
corporate, securities, tax, and other laws, rules, regulations, and government
orders of any jurisdiction applicable to Awards granted to residents thereof,
and (c) the rules of any Stock Exchange or Securities Market on which the Stock
is listed or publicly traded.
 
2.3            “Award” shall mean a grant under the Plan of an Option, a Stock
Appreciation Right, Restricted Stock, a Restricted Stock Unit, a Deferred Stock
Unit, Unrestricted Stock, a Dividend Equivalent Right, a Performance Share or
other Performance-Based Award, an Other Equity-Based Award, or cash.
 
2.4            “Award Agreement” shall mean the written agreement, in such
written, electronic, or other form as determined by the Committee, between the
Company and a Grantee that evidences and sets forth the terms and conditions of
an Award.
 
2.5            “Benefit Arrangement” shall mean any formal or informal plan or
other arrangement for the direct or indirect provision of compensation to a
Grantee (including groups or classes of Grantees or beneficiaries of which the
Grantee is a member), whether or not such compensation is deferred, is in cash,
or is in the form of a benefit to or for the Grantee.
 
2.6            “Board” shall mean the Board of Directors of the Company.
 
 

--------------------------------------------------------------------------------

 
2.7            “Cause” shall have the meaning set forth in an applicable
agreement between a Grantee and the Company or an Affiliate, and in the absence
of any such agreement, shall mean, with respect to any Grantee and as determined
by the Committee, the occurrence of any one or more of the following events: (a)
conduct by the Grantee constituting a material act of willful misconduct in
connection with the performance of the Grantee’s duties to the Company,
including, without limitation, misappropriation of funds or property of the
Company or its Affiliates other than the occasional, customary and de minimis
use of Company property for personal purposes; or (b) the commission by the
Grantee of any felony or a misdemeanor involving moral turpitude, deceit,
dishonesty or fraud, or any conduct by the Grantee that would reasonably be
expected to result in material injury to the Company or its Affiliates if the
Grantee were retained in the Grantee’s position; or (c) willful and deliberate
material non-performance by the Grantee of the Grantee’s duties to the Company
(other than by reason of the Grantee’s physical or mental illness, incapacity,
or disability) which has continued following written notice of such
non-performance from the Company; or  (d) a breach by the Grantee of any of the
provisions contained any agreements between Grantee and the Company relating to
noncompetition, nonsolicitation, nondisclosure and/or assignment of inventions;
or (e) a material violation by the Grantee of the Company’s employment policies
which has continued following written notice of such violation from the Company;
or (f) willful failure to cooperate with a bona fide internal investigation or
an investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or the willful destruction or failure to
preserve documents or other materials known to be relevant to such investigation
or the willful inducement of others to fail to cooperate or to produce documents
or other materials in connection with such investigation.  For purposes of
clauses (a), (c) or (f) hereof, no act, or failure to act, on the Grantee’s part
shall be deemed “willful” unless done, or omitted to be done, by the Grantee
without reasonable belief that the Grantee’s act or failure to act, was in the
best interest of the Company and its Affiliates.  Any determination by the
Committee regarding whether an event constituting Cause shall have occurred
shall be final, binding, and conclusive.
 
2.8            “Capital Stock” shall mean, with respect to any Person, any and
all shares, interests, participations, or other equivalents (however designated,
whether voting or non-voting) in equity of such Person, whether outstanding on
the Effective Date or issued thereafter, including, without limitation, all
shares of Stock.
 
2.9            “Code” shall mean the Internal Revenue Code of 1986, as amended,
as now in effect or as hereafter amended, and any successor thereto.  References
in the Plan to any Code Section shall be deemed to include, as applicable,
regulations and guidance promulgated under such Code Section.
 
2.10         “Committee” shall mean a committee of, and designated from time to
time by resolution of, the Board, which shall be constituted as provided in
Section 3.1.2 and Section 3.1.3 (or, if no Committee has been so designated, the
Board).
 
2.11         “Company” shall mean Insulet Corporation, a Delaware corporation,
and any successor thereto.
 
2.12         “Controlling Interest” shall have the meaning set forth in Treasury
Regulation Section 1.414(c)-2(b)(2)(i); provided that (a) except as specified in
clause (b) below, an interest of “at least 50 percent” shall be used instead of
an interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i), and (b) where a
grant of Options or Stock Appreciation Rights is based upon a legitimate
business criterion, an interest of “at least 20 percent” shall be used instead
of an interest of “at least 80 percent” in each case where “at least 80 percent”
appears in Treasury Regulation Section 1.414(c)-2(b)(2)(i).
 
 
2

--------------------------------------------------------------------------------

 
2.13            “Covered Employee” shall mean a Grantee who is, or could become,
a “covered employee” within the meaning of Code Section 162(m)(3).
 
2.14            “Deferred Stock Unit” shall mean a Restricted Stock Unit, the
terms of which provide for delivery of the underlying shares of Stock, cash, or
a combination thereof subsequent to the date of vesting, at a time or times
consistent with the requirements of Code Section 409A.
 
2.15            “Disability” shall mean the inability of a Grantee to perform
each of the essential duties of such Grantee’s position by reason of a medically
determinable physical or mental impairment which is potentially permanent in
character or which can be expected to last for a continuous period of not less
than twelve (12) months; provided that, with respect to rules regarding the
expiration of an Incentive Stock Option following termination of a Grantee’s
Service, Disability shall mean the inability of such Grantee to engage in any
substantial gainful activity by reason of a medically determinable physical or
mental impairment which can be expected to result in death or which has lasted
or can be expected to last for a continuous period of not less than twelve (12)
months.
 
2.16            “Disqualified Individual” shall have the meaning set forth in
Code Section 280G(c).
 
2.17            “Dividend Equivalent Right” shall mean a right, granted to a
Grantee pursuant to Article 12, entitling the Grantee thereof to receive, or to
receive credits for the future payment of, cash, Stock, other Awards, or other
property equal in value to dividend payments or distributions, or other periodic
payments, declared or paid with respect to a number of shares of Stock specified
in such Dividend Equivalent Right (or other Award to which such Dividend
Equivalent Right relates) as if such shares of Stock had been issued to and held
by the Grantee of such Dividend Equivalent Right as of the record date.
 
2.18            “Effective Date” shall mean May 18, 2017, subject to approval of
the Plan by the Company’s stockholders on May 17, 2017, the Plan having been
approved by the Board on March 31, 2017.
 
2.19            “Employee” shall mean, as of any date of determination, an
employee (including an officer) of the Company or an Affiliate.
 
2.20            “Exchange Act” shall mean the Securities Exchange Act of 1934,
as amended, as now in effect or as hereafter amended, and any successor thereto.
 
2.21            “Fair Market Value” shall mean the fair market value of a share
of Stock for purposes of the Plan, which shall be, as of any date of
determination:
 
(a)            If on such date the shares of Stock are listed on a Stock
Exchange, or are publicly traded on another Securities Market, the Fair Market
Value of a share of Stock shall be the closing price of the Stock as reported on
such Stock Exchange or such Securities Market (provided that, if there is more
than one such Stock Exchange or Securities Market, the Committee shall designate
the appropriate Stock Exchange or Securities Market for purposes of the Fair
Market Value determination).  If there is no such reported closing price on such
date, the Fair Market Value of a share of Stock shall be the closing price of
the Stock on the most recent preceding day on which any sale of Stock shall have
been reported on such Stock Exchange or such Securities Market.
 
(b)            If on such date the shares of Stock are not listed on a Stock
Exchange or publicly traded on a Securities Market, the Fair Market Value of a
share of Stock shall be the value of the Stock as determined by the Committee by
the reasonable application of a reasonable valuation method, in a manner
consistent with Code Section 409A.
 
 
3

--------------------------------------------------------------------------------

 
Notwithstanding this Section 2.21 or Section 18.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 18.3, the Fair Market Value will be determined by the Committee in
good faith using any reasonable method as it deems appropriate, to be applied
consistently with respect to Grantees; provided, further, that the Committee
shall determine the Fair Market Value of shares of Stock for tax withholding
obligations due in connection with sales, by or on behalf of a Grantee, of such
shares of Stock subject to an Award to pay the Option Price, SAR Price, and/or
any tax withholding obligation on the same date on which such shares may first
be sold pursuant to the terms of the applicable Award Agreement (including
broker-assisted cashless exercises of Options and Stock Appreciation Rights, as
described in Section 14.3, and sell-to-cover transactions) in any manner
consistent with applicable provisions of the Code, including but not limited to
using the sale price of such shares on such date (or if sales of such shares are
effectuated at more than one sale price, the weighted average sale price of such
shares on such date) as the Fair Market Value of such shares, so long as such
Grantee has provided the Company, or its designee or agent, with advance written
notice of such sale.
 
2.22            “Family Member” shall mean, with respect to any Grantee as of
any date of determination, (a) a Person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of such
Grantee, (b) any Person sharing such Grantee’s household (other than a tenant or
employee), (c) a trust in which any one or more of the Persons specified in
clauses (a) and (b) above (and such Grantee) own more than fifty percent
(50%) of the beneficial interest, (d) a foundation in which any one or more of
the Persons specified in clauses (a) and (b) above (and such Grantee) control
the management of assets, and (e) any other entity in which one or more of the
Persons specified in clauses (a) and (b) above (and such Grantee) own more than
fifty percent (50%) of the voting interests.
 
2.23            “Full Value Award” shall mean an Award of Restricted Stock,
Restricted Stock Units, Deferred Stock Units, Unrestricted Stock, and
Performance Shares.
 
2.24            “Grant Date” shall mean, as determined by the Committee, the
latest to occur of (a) the date as of which the Committee approves the Award,
(b) the date on which the recipient of an Award first becomes eligible to
receive an Award under Article 6 hereof (e.g., in the case of a new hire, the
first date on which such new hire performs any Service), or (c) such subsequent
date specified by the Committee in the corporate action approving the Award.
 
2.25            “Grantee” shall mean a Person who receives or holds an Award
under the Plan.
 
2.26            “Incentive Stock Option” shall mean an “incentive stock option”
within the meaning of Code Section 422.
 
2.27            “Nonqualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.
 
2.28            “Non-Employee Director” shall have the meaning set forth in Rule
16b-3 under the Exchange Act; provided, however, for purposes of Section 6.2(d),
Non-Employee Director shall mean a director of the Company who is not an
employee of the Company or an Affiliate.
 
2.29            “Officer” shall have the meaning set forth in Rule 16a-1(f)
under the Exchange Act.
 
 
4

--------------------------------------------------------------------------------

 
2.30            “Option” shall mean an option to purchase one or more shares of
Stock at a specified Option Price awarded to a Grantee pursuant to Article 8.
 
2.31            “Option Price” shall mean the per share exercise price for
shares of Stock subject to an Option.
 
2.32            “Other Agreement” shall mean any agreement, contract, or
understanding heretofore or hereafter entered into by a Grantee with the Company
or an Affiliate, except an agreement, contract, or understanding that expressly
addresses Code Section 280G and/or Code Section 4999.
 
2.33            “Other Equity-Based Award” shall mean an Award representing a
right or other interest that may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on or related to Stock, other
than an Option, a Stock Appreciation Right, Restricted Stock, a Restricted Stock
Unit, a Deferred Stock Unit, Unrestricted Stock, a Dividend Equivalent Right, or
a Performance Share or other Performance-Based Award.
 
2.34            “Outside Director” shall have the meaning set forth in Code
Section 162(m)(4)(C)(i).
 
2.35            “Parachute Payment” shall mean a “parachute payment” within the
meaning of Code Section 280G(b)(2).
 
2.36            “Performance-Based Award” shall mean an Award of Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Deferred Stock
Units, Performance Shares, Other Equity-Based Awards, or cash made subject to
the achievement of performance goals (as provided in Article 13) over a
Performance Period specified by the Committee.
 
2.37            “Performance-Based Compensation” shall mean compensation under
an Award that is intended to satisfy the requirements of Code Section 162(m) for
Qualified Performance-Based Compensation paid to Covered Employees. 
Notwithstanding the foregoing, nothing in the Plan shall be construed to mean
that an Award which does not satisfy the requirements for Qualified
Performance-Based Compensation does not constitute performance-based
compensation for other purposes, including the purposes of Code Section 409A.
 
2.38            “Performance Measures” shall mean measures as specified in
Section 13.6.4 on which the performance goal or goals under Performance-Based
Awards are based and which are approved by the Company’s stockholders pursuant
to, and to the extent required by, the Plan in order to qualify such
Performance-Based Awards as Performance-Based Compensation.
 
2.39            “Performance Period” shall mean the period of time, up to ten
(10) years, during or over which the performance goals under Performance-Based
Awards must be met in order to determine the degree of payout and/or vesting
with respect to any such Performance-Based Awards.
 
2.40            “Performance Shares” shall mean a Performance-Based Award
representing a right or other interest that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to
Stock, made subject to the achievement of performance goals (as provided in
Article 13) over a Performance Period of up to ten (10) years.
 
2.41            “Person” shall mean an individual, a corporation, a partnership,
a limited liability company, an association, a trust, or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof; provided that, for purposes of Section 2.48, Person
shall have the meaning set forth in Sections 13(d) and 14(d)(2) of the Exchange
Act.
 
 
5

--------------------------------------------------------------------------------

 
2.42            “Plan” shall mean this Insulet Corporation 2017 Stock Option and
Incentive Plan, as amended from time to time.
 
2.43            “Prior Plan” shall mean the 2007 Stock Option and Incentive Plan
and subsequent amended and restated versions thereof.
 
2.44            “Qualified Performance-Based Compensation” shall have the
meaning set forth in Code Section 162(m).
 
2.45            “Restricted Period” shall mean a period of time established by
the Committee during which an Award of Restricted Stock, Restricted Stock Units,
or Deferred Stock Units is subject to restrictions.
 
2.46            “Restricted Stock” shall mean shares of Stock awarded to a
Grantee pursuant to Article 10.
 
2.47            “Restricted Stock Unit” shall mean a bookkeeping entry
representing the equivalent of one (1) share of Stock awarded to a Grantee
pursuant to Article 10 that may be settled, subject to the terms and conditions
of the applicable Award Agreement, in shares of Stock, cash, or a combination
thereof.
 
2.48            “Sale Event” shall mean, subject to Section 18.10, the
occurrence of any of the following:
 
(a)            the sale of all or substantially all of the assets of the Company
on a consolidated basis to an unrelated Person;
 
(b)            a merger, reorganization or consolidation in which the
outstanding shares of Stock are converted into or exchanged for securities of
the successor entity and the holders of the Company’s outstanding voting power
immediately prior to such transaction do not own a majority of the outstanding
voting power of the successor entity immediately upon completion of such
transaction; or
 
(c)            the sale of all of the Stock of the Company to an unrelated
Person.
 
The Board shall have full and final authority, in its sole discretion, to
determine conclusively whether a Sale Event has occurred pursuant to the above
definition, the date of the occurrence of such Sale Event, and any incidental
matters relating thereto.
 
2.49            “SAR Price” shall mean the per share exercise price of a SAR.
 
2.50            “Securities Act” shall mean the Securities Act of 1933, as
amended, as now in effect or as hereafter amended, and any successor thereto.
 
2.51            “Securities Market” shall mean an established securities market.
 
2.52            “Separation from Service” shall have the meaning set forth in
Code Section 409A.
 
2.53            “Service” shall mean service qualifying a Grantee as a Service
Provider to the Company or an Affiliate.  Unless otherwise provided in the
applicable Award Agreement, a Grantee’s change in position or duties shall not
result in interrupted or terminated Service, so long as such Grantee continues
to be a Service Provider to the Company or an Affiliate.  Subject to the
preceding sentence, any determination by the Committee whether a termination of
Service shall have occurred for purposes of the Plan shall be final, binding,
and conclusive.  If a Service Provider’s employment or other Service
relationship is with an Affiliate and the applicable entity ceases to be an
Affiliate, a termination of Service shall be deemed to have occurred when such
entity ceases to be an Affiliate unless the Service Provider transfers his or
her employment or other Service relationship to the Company or any other
Affiliate.
 
 
6

--------------------------------------------------------------------------------

 
2.54            “Service Provider” shall mean (a) an Employee or director of the
Company or an Affiliate, or (b) a consultant or adviser to the Company or an
Affiliate (i) who is a natural person, (ii) who provides bona fide services to
the Company or an Affiliate, and (iii) whose services are not in connection with
the Company’s offer or sale of securities in a capital-raising transaction and
do not directly or indirectly promote or maintain a market for the Company’s
Capital Stock.
 
2.55            “Service Recipient Stock” shall have the meaning set forth in
Code Section 409A.
 
2.56            “Share Limit” shall have the meaning set forth in Section 4.1.
 
2.57            “Short-Term Deferral Period” shall have the meaning set forth in
Code Section 409A.
 
2.58            “Stock” shall mean common stock, par value $0.001 per share, of
the Company, or any security into which shares of Stock may be changed or for
which shares of Stock may be exchanged as provided in Section 16.1.
 
2.59            “Stock Appreciation Right” or “SAR” shall mean a right granted
to a Grantee pursuant to Article 9.
 
2.60            “Stock Exchange” shall mean the New York Stock Exchange, the
NASDAQ Capital Market, the NASDAQ Global Market, the NASDAQ Global Select
Market, or another established national or regional stock exchange.
 
2.61            “Subsidiary” shall mean any corporation (other than the Company)
or non-corporate entity with respect to which the Company owns, directly or
indirectly, fifty percent (50%) or more of the total combined voting power of
all classes of stock, membership interests or other ownership interests of any
class or kind ordinarily having the power to vote for the directors, managers,
or other voting members of the governing body of such corporation or
non-corporate entity; provided however, for purposes of Incentive Stock Options,
Subsidiary means any “subsidiary corporation” of the Company within the meaning
of Code Section 424(f).  In addition, any other entity may be designated by the
Committee as a Subsidiary, provided that (a) such entity could be considered as
a subsidiary according to generally accepted accounting principles in the United
States of America and (b) in the case of an Award of Options or Stock
Appreciation Rights, such Award would be considered to be granted in respect of
Service Recipient Stock under Code Section 409A.
 
2.62            “Substitute Award” shall mean an Award granted upon assumption
of, or in substitution for, outstanding awards previously granted under a
compensatory plan of the Company, an Affiliate, or a business entity acquired or
to be acquired by the Company or an Affiliate or with which the Company or an
Affiliate has combined or will combine.
 
2.63            “Ten Percent Stockholder” shall mean a natural Person who owns
more than ten percent (10%) of the total combined voting power of all classes of
voting Capital Stock of the Company, the Company’s parent (if any), or any of
the Company’s Subsidiaries.  In determining stock ownership, the attribution
rules of Code Section 424(d) shall be applied.
 
2.64            “Unrestricted Stock” shall mean Stock that is free of any
restrictions.
 
 
7

--------------------------------------------------------------------------------

 
3.
ADMINISTRATION OF THE PLAN

 
3.1               Committee.
 
3.1.1            Powers and Authorities.
 
The Committee shall administer the Plan and shall have such powers and
authorities related to the administration of the Plan as are consistent with the
Company’s certificate of incorporation and bylaws and Applicable Laws.  Without
limiting the generality of the foregoing, the Committee shall have full power
and authority to take all actions and to make all determinations required or
provided for under the Plan, any Award, or any Award Agreement and shall have
full power and authority to take all such other actions and to make all such
other determinations not inconsistent with the specific terms and provisions of
the Plan which the Committee deems to be necessary or appropriate to the
administration of the Plan, any Award, or any Award Agreement.  All such actions
and determinations shall be made by (a) the affirmative vote of a majority of
the members of the Committee present at a meeting at which a quorum is present,
or (b) the unanimous consent of the members of the Committee executed in writing
or evidenced by electronic transmission in accordance with the Company’s
certificate of incorporation and bylaws and Applicable Laws.  Unless otherwise
expressly determined by the Board, the Committee shall have the authority to
interpret and construe all provisions of the Plan, any Award, and any Award
Agreement, and any such interpretation or construction, and any other
determination contemplated to be made under the Plan or any Award Agreement, by
the Committee shall be final, binding, and conclusive on all Persons, whether or
not expressly provided for in any provision of the Plan, such Award, or such
Award Agreement.
 
In the event that the Plan, any Award, or any Award Agreement provides for any
action to be taken by the Board or any determination to be made by the Board,
such action may be taken or such determination may be made by the Committee
constituted in accordance with this Section 3.1 if the Board has delegated the
power and authority to do so to such Committee.
 
3.1.2            Composition of the Committee.
 
The Committee shall be a committee composed of not fewer than two (2) directors
of the Company designated by the Board to administer the Plan.  Each member of
the Committee shall be (a) a Non-Employee Director, (b) an Outside Director, and
(c) an independent director in accordance with the rules of any Stock Exchange
on which the Stock is listed; provided that any action taken by the Committee
shall be valid and effective whether or not members of the Committee at the time
of such action are later determined not to have satisfied the requirements for
membership set forth in this Section 3.1.2 or otherwise provided in any charter
of the Committee.  Without limiting the generality of the foregoing, the
Committee may be the Compensation Committee of the Board or a subcommittee
thereof if the Compensation Committee of the Board or such subcommittee
satisfies the foregoing requirements.
 
3.1.3            Other Committees.
 
The Board also may appoint one or more committees of the Board, each composed of
one or more directors of the Company who need not be Outside Directors, which
(a) may administer the Plan with respect to Grantees who are not Officers or
directors of the Company, (b) may grant Awards under the Plan to such Grantees,
and (c) may determine all terms of such Awards, in each case, excluding (for the
avoidance of doubt) Performance-Based Awards intending to constitute Qualified
Performance-Based Compensation and subject, if applicable, to the requirements
of Rule 16b-3 under the Exchange Act and the rules of any Stock Exchange or
Securities Market on which the Stock is listed or publicly traded.
 
 
8

--------------------------------------------------------------------------------

 
3.1.4            Delegation by the Committee.
 
To the extent permitted by Applicable Laws, the Committee may, by resolution,
delegate some or all of its authority with respect to the Plan and Awards to the
Chief Executive Officer of the Company and/or any other officer of the Company
designated by the Committee, provided that the Committee may not delegate its
authority hereunder (a) to make Awards to directors of the Company, (b) to make
Awards to Employees who are (i) Officers, (ii) Covered Employees, or (iii)
officers of the Company who are delegated authority by the Committee pursuant to
this Section 3.1.4, or (c) to interpret the Plan, any Award, or any Award
Agreement.  Any delegation hereunder will be subject to the restrictions and
limits that the Committee specifies at the time of such delegation or
thereafter.  Nothing in the Plan will be construed as obligating the Committee
to delegate authority to any officer of the Company, and the Committee may at
any time rescind the authority delegated to an officer of the Company appointed
hereunder and delegate authority to one or more other officers of the Company. 
At all times, an officer of the Company delegated authority pursuant to this
Section 3.1.4 will serve in such capacity at the pleasure of the Committee.  Any
action undertaken by any such officer of the Company in accordance with the
Committee’s delegation of authority will have the same force and effect as if
undertaken directly by the Committee, and any reference in the Plan to the
“Committee” will, to the extent consistent with the terms and limitations of
such delegation, be deemed to include a reference to each such officer.
 
3.2               Board.
 
The Board, from time to time, may exercise any or all of the powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 and other applicable provisions of the Plan, as the Board
shall determine, consistent with the Company’s certificate of incorporation and
bylaws and Applicable Laws.
 
3.3               Terms of Awards.
 
3.3.1            Committee Authority.
 
Subject to the other terms and conditions of the Plan, the Committee shall have
full and final authority to:
 
(a)            designate Grantees;
 
(b)            determine the type or types of Awards to be made to a Grantee;
 
(c)            determine the number of shares of Stock to be subject to an Award
or to which an Award relates;
 
(d)            establish the terms and conditions of each Award (including the
Option Price, the SAR Price, and the purchase price for applicable Awards; the
nature and duration of any restriction or condition (or provision for lapse
thereof) relating to the vesting, exercise, transfer, or forfeiture of an Award
or the shares of Stock subject thereto; the treatment of an Award in the event
of a Sale Event (subject to applicable agreements); and any terms or conditions
that may be necessary to qualify Options as Incentive Stock Options);
 
(e)            accelerate the exercisability or vesting of an Award or a portion
thereof;
 
(f)            prescribe the form of each Award Agreement evidencing an Award;
 
 
9

--------------------------------------------------------------------------------

 
(g)            subject to the limitation on repricing in Section 3.4, amend,
modify, or supplement the terms of any outstanding Award; provided that,
notwithstanding the foregoing, no amendment, modification, or supplement of the
terms of any outstanding Award shall, without the consent of the Grantee
thereof, impair such Grantee’s rights under such Award; and
 
(h)            make Substitute Awards.
 
3.3.2            Forfeiture; Recoupment.
 
(a)            The Committee may reserve the right in an Award Agreement to
cause a forfeiture of the gain realized by a Grantee with respect to an Award
thereunder on account of actions taken by, or failed to be taken by, such
Grantee in violation or breach of, or in conflict with, any (a) employment
agreement, (b) non-competition agreement, (c) agreement prohibiting solicitation
of Employees or clients of the Company or an Affiliate, (d) confidentiality
obligation with respect to the Company or an Affiliate, (e) Company or Affiliate
policy or procedure, (f) other agreement, or (g) other obligation of such
Grantee to the Company or an Affiliate, as and to the extent specified in such
Award Agreement.  If the Grantee of an outstanding Award is an Employee of the
Company or an Affiliate and such Grantee’s Service is terminated for Cause, the
Committee may annul such Grantee’s outstanding Award as of the date of the
Grantee’s termination of Service for Cause.
 
(b)            Any Award granted pursuant to the Plan shall be subject to
mandatory repayment by the Grantee to the Company (x) to the extent set forth in
this Plan or an Award Agreement or (y) to the extent the Grantee is, or in the
future becomes, subject to (1) any Company or Affiliate “clawback” or recoupment
policy that is adopted to comply with the requirements of any Applicable Laws,
or (2) any Applicable Laws which impose mandatory recoupment, under
circumstances set forth in such Applicable Laws.
 
3.4            No Repricing Without Stockholder Approval.
 
Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Stock, other securities, or other property), stock
split, extraordinary dividend, recapitalization, Sale Event, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of shares of Stock, or other securities or similar transaction), the Company may
not: (a) amend the terms of outstanding Options or SARs to reduce the Option
Price or SAR Price, as applicable, of such outstanding Options or SARs;
(b) cancel outstanding Options or SARs in exchange for or substitution of
Options or SARs with an Option Price or SAR Price, as applicable, that is less
than the Option Price or SAR Price, as applicable, of the original Options or
SARs; or (c) cancel outstanding Options or SARs with an Option Price or SAR
Price, as applicable, above the current Fair Market Value in exchange for cash
or other securities, in each case, unless such action (i) is subject to and
approved by the Company's stockholders or (ii) would not be deemed to be a
repricing under the rules of any Stock Exchange or Securities Market on which
the Stock is listed or publicly traded.
 
3.5            Deferral Arrangement.
 
The Committee may permit or require the deferral of any payment pursuant to any
Award into a deferred compensation arrangement, subject to such rules and
procedures as it may establish, which may include provisions for the payment or
crediting of interest or Dividend Equivalent Rights and, in connection
therewith, provisions for converting such credits into Deferred Stock Units and
for restricting deferrals to comply with hardship distribution rules affecting
tax-qualified retirement plans subject to Code
Section 401(k)(2)(B)(IV); provided that no Dividend Equivalent Rights may be
granted in connection with, or related to, an Award of Options or SARs.  Any
such deferrals shall be made in a manner that complies with Code Section 409A,
including, if applicable, with respect to when a Separation from Service occurs.
 
 
10

--------------------------------------------------------------------------------

 
3.6            Foreign Jurisdictions.
 
Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Company and its Subsidiaries
operate or have Service Providers, the Committee, in its sole discretion, shall
have the power and authority to: (a) determine which Subsidiaries shall be
covered by the Plan; (b) determine which Service Providers outside the United
States are eligible to participate in the Plan; (c) modify the terms and
conditions of any Award granted to Service Providers outside the United States
to comply with applicable foreign laws; (d) establish subplans and modify
exercise procedures and other terms and procedures, to the extent the Committee
determines such actions to be necessary or advisable (and such subplans and/or
modifications shall be attached to this Plan as appendices); provided, however,
that no such subplans and/or modifications shall increase the Share Limit; and
(e) take any action, before or after an Award is granted, that the Committee
determines to be necessary or advisable to obtain approval or comply with any
local governmental regulatory exemptions or approvals.  Notwithstanding the
foregoing, the Committee may not take any actions hereunder, and no Awards shall
be granted, that would violate the Exchange Act or any other Applicable Laws.
 
3.7            No Liability; Indemnification.
 
No member of the Board or the Committee, nor any member of either or any
delegate thereof, shall be liable for any action or determination made in good
faith with respect to the Plan, any Award, or any Award Agreement, and the
members of the Board and of the Committee (and any delegate thereof) shall be
entitled in all cases to indemnification and reimbursement by the Company in
respect of any claim, loss, damage, or expense (including, without limitation,
reasonable attorneys’ fees) arising or resulting therefrom to the fullest extent
permitted by Applicable Laws and/or under the Company’s articles or bylaws or
any directors’ and officers’ liability insurance coverage which may be in effect
from time to time and/or any indemnification agreement between such individual
and the Company.  Notwithstanding any provision of the Plan to the contrary,
neither the Company, an Affiliate, the Board, the Committee, nor any person
acting on behalf of the Company, an Affiliate, the Board, or the Committee will
be liable to any Grantee or to the estate or beneficiary of any Grantee, or to
any other holder of an Award under the Plan by reason of any acceleration of
income, or any additional tax (including any interest and penalties), asserted
by reason of the failure of an Award to satisfy the requirements of Code Section
422 or Code Section 409A or by reason of Code Section 4999, or otherwise
asserted with respect to the Award; provided, that this Section 3.7 shall not
affect any of the rights or obligations set forth in an applicable agreement
between the Grantee and the Company or an Affiliate.
 
3.8            Registration; Share Certificates.
 
Notwithstanding any provision of the Plan to the contrary, the ownership of the
shares of Stock issued under the Plan may be evidenced in such a manner as the
Committee, in its sole discretion, deems appropriate, including by book-entry or
direct registration (including transaction advices) or the issuance of one or
more share certificates.
 
4.
STOCK SUBJECT TO THE PLAN

 
4.1            Number of Shares of Stock Available for Awards.
 
Subject to such additional shares of Stock as shall be available for issuance
under the Plan pursuant to Section 4.2, and subject to adjustment pursuant to
Article 16, the maximum number of shares of Stock reserved for issuance under
the Plan shall be equal to five million two hundred thousand (5,200,000) shares
of Stock plus the number of shares of Stock related to awards outstanding under
the Prior Plan as of the Effective Date that thereafter terminate by expiration
or forfeiture, cancellation, or otherwise without the issuance of such shares of
Stock and become available for issuance under the Plan in accordance with
Section 4.3(c) (the “Share Limit”).  Such shares of Stock may be authorized and
unissued shares of Stock, treasury shares of Stock, or any combination of the
foregoing, as may be determined from time to time by the Board or by the
Committee.  Any of the shares of Stock reserved and available for issuance under
the Plan may be used for any type of Award under the Plan, and any or all of the
shares of Stock reserved for issuance under the Plan shall be available for
issuance pursuant to Incentive Stock Options.
 
 
11

--------------------------------------------------------------------------------

 
4.2            Adjustments in Authorized Shares of Stock.
 
In connection with mergers, reorganizations, separations, or other transactions
to which Code Section 424(a) applies, the Committee shall have the right to
cause the Company to assume awards previously granted under a compensatory plan
of another business entity that is a party to such transaction and to grant
Substitute Awards under the Plan for such awards.  The Share Limit pursuant to
Section 4.1 shall be increased by the number of shares of Stock subject to any
such assumed awards and Substitute Awards.  Shares available for issuance under
a stockholder-approved plan of a business entity that is a party to such
transaction (as appropriately adjusted, if necessary, to reflect such
transaction) may be used for Awards under the Plan and shall not reduce the
number of shares of Stock otherwise available for issuance under the Plan,
subject to applicable rules of any Stock Exchange or Securities Market on which
the Stock is listed or publicly traded.
 
4.3            Share Usage.
 
(a)            Shares of Stock covered by an Award shall be counted as used as
of the Grant Date for purposes of calculating the number of shares of Stock
available for issuance under Section 4.1.
 
(b)            Any shares of Stock that are subject to Full Value Awards,
including shares of Stock acquired through dividend reinvestment pursuant to
Article 10, will be counted against the Share Limit as two (2) shares of Stock
for every one (1) share of Stock subject to the Award; provided, for Performance
Shares, the number of shares of Stock subject to such Award will be at least
equal to the target number of shares issuable under the Performance Shares as of
the Grant Date, but such number shall be adjusted to equal the actual number of
shares issued upon settlement of the Performance Shares to the extent different
from such number of shares.  Any shares of Stock that are subject to Awards
other than Full Value Awards will be counted against the Share Limit as one (1)
share of Stock for every one (1) share of Stock subject to the Award; provided,
the number of shares of Stock subject to an Award of SARs will be counted
against the Share Limit as one (1) share of Stock for every one (1) share of
Stock subject to such Award regardless of the number of shares of Stock actually
issued to settle such SARs upon the exercise of the SARs.
 
(c)            If any shares of Stock covered by an Award under the Plan or any
award outstanding under the Prior Plan as of the Effective Date are not
purchased or are forfeited or expire or otherwise terminate without delivery of
any Stock subject thereto or are settled in cash in lieu of shares, then the
number of shares of Stock with respect to such Award or award shall, to the
extent of any such forfeiture, termination, expiration, or settlement, again be
available for making Awards under the Plan; provided, that any such shares of
Stock shall be available for issuance under the Plan in the same amount as such
shares were counted against the Share Limit under the Plan or against the share
limit set forth in the Prior Plan.
 
(d)            The number of shares of Stock available for issuance under the
Plan will not be increased by the number of shares of Stock (i) tendered,
withheld, or subject to an Award granted under the Plan surrendered in
connection with the purchase of shares of Stock upon exercise of an Option, (ii)
that were not issued upon the net settlement or net exercise of a Stock-settled
SAR granted under the Plan, (iii) deducted or delivered from payment of an Award
granted under the Plan in connection with the Company’s tax withholding
obligations as provided in Section 18.3, or (iv) purchased by the Company with
proceeds from Option exercises.
 
 
12

--------------------------------------------------------------------------------

 
5.
TERM; AMENDMENT AND TERMINATION

 
5.1            Term.
 
The Plan shall become effective as of the Effective Date.  Following the
Effective Date, no awards shall be made under the Prior Plan.  Notwithstanding
the foregoing, shares of Stock reserved under the Prior Plan to settle awards,
including performance-based awards, which are made under the Prior Plan prior to
the Effective Date may be issued and delivered following the Effective Date to
settle such awards.  The Plan shall terminate on the first to occur of (a) the
day before the tenth (10th) anniversary of the Effective Date, (b) the date
determined in accordance with Section 5.2, and (c) the date determined in
accordance with Section 16.3; provided, however, that Incentive Stock Options
may not be granted under the Plan after the tenth (10th) anniversary of the date
of the Board’s adoption of the Plan.  Upon such termination of the Plan, all
outstanding Awards shall continue to have full force and effect in accordance
with the provisions of the terminated Plan and the applicable Award Agreement
(or other documents evidencing such Awards).
 
5.2            Amendment, Suspension, and Termination.
 
The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan; provided that, with respect to Awards theretofore granted under the
Plan, no amendment, suspension, or termination of the Plan shall, without the
consent of the Grantee, impair the rights or obligations under any such Award. 
The effectiveness of any amendment to the Plan shall be contingent on approval
of such amendment by the Company’s stockholders to the extent provided by the
Board or required by Applicable Laws; provided that no amendment shall be made
to the no-repricing provisions of Section 3.4, the Option pricing provisions of
Section 8.1, or the SAR pricing provisions of Section 9.1 without the approval
of the Company’s stockholders.
 
6.
AWARD ELIGIBILITY AND LIMITATIONS

 
6.1            Eligible Grantees.
 
Subject to this Article 6, Awards may be made under the Plan to any Service
Provider, as the Committee shall determine and designate from time to time.
 
6.2            Limitation on Shares of Stock Subject to Awards and Cash Awards.
 
During any time when the Company has any class of common equity securities
registered under Section 12 of the Exchange Act, but subject to adjustment as
provided in Article 16:
 
(a)            The maximum number of shares of Stock that may be granted under
the Plan, pursuant to Options or SARs, in a calendar year to any Person eligible
for an Award under Section 6.1, other than a Non-Employee Director of the
Company, is one million (1,000,000) shares.
 
(b)            The maximum number of shares of Stock that may be granted under
the Plan, pursuant to Awards other than Options or SARs that are
Stock-denominated and are either Stock- or cash-settled, in a calendar year to
any Person eligible for an Award under Section 6.1, other than a Non-Employee
Director of the Company, is one million (1,000,000) shares.
 
 
13

--------------------------------------------------------------------------------

 
(c)            The maximum amount that may be paid as a cash-denominated
Performance-Based Award (whether or not cash-settled) for a Performance Period
of twelve (12) months or less to any Person eligible for an Award under
Section 6.1 shall be five million dollars ($5,000,000), and the maximum amount
that may be paid as a cash-denominated Performance-Based Award (whether or not
cash-settled) for a Performance Period of greater than twelve (12) months to any
Person eligible for an Award under Section 6.1 shall be five million dollars
($5,000,000).
 
(d)            The maximum total compensation (including cash payments and the
aggregate Grant Date Fair Market Value of shares of Stock that may be granted
under the Plan) that may be paid to or granted in a calendar year to a
Non-Employee Director of the Company solely for services as a member of the
Board of Directors or a committee thereof is seven hundred fifty thousand
dollars ($750,000).
 
6.3            Stand-Alone, Additional, Tandem, and Substitute Awards.
 
Subject to Section 3.4, Awards granted under the Plan may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, (a) any other Award, (b) any award granted under
another plan of the Company, an Affiliate, or any business entity that has been
a party to a transaction with the Company or an Affiliate, or (c) any other
right of a Grantee to receive payment from the Company or an Affiliate.  Such
additional, tandem, exchange, or Substitute Awards may be granted at any time. 
If an Award is granted in substitution or exchange for another Award, or for an
award granted under another plan of the Company, an Affiliate, or any business
entity that has been a party to a transaction with the Company or an Affiliate,
the Committee shall require the surrender of such other Award or award under
such other plan in consideration for the grant of such exchange or Substitute
Award.  In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash payments under other plans of the Company or an
Affiliate.  Notwithstanding Section 8.1 and Section 9.1, but subject to
Section 3.4, the Option Price of an Option or the SAR Price of a SAR that is a
Substitute Award may be less than one hundred percent (100%) of the Fair Market
Value of a share of Stock on the original Grant Date; provided that such Option
Price or SAR Price is determined in accordance with the principles of Code
Section 424 for any Incentive Stock Option and consistent with Code Section 409A
for any other Option or SAR.
 
6.4            Minimum Vesting Requirements.
 
Except with respect to a maximum of five percent (5%) of the Share Limit, (a)
any Award (other than Substitute Awards) that vests on the basis of the
Grantee’s continued Service shall not provide for vesting which is any more
rapid than vesting on the one (1) year anniversary of the Grant Date, and (b)
any Award (other than Substitute Awards) that vests upon the attainment of
Performance Goals shall provide for a Performance Period of at least twelve (12)
months.  Notwithstanding the preceding, the Committee may provide for the
earlier vesting, exercisability, and/or settlement under any such Award (i) in
the event of the Grantee’s death or Disability, (ii) upon an involuntary
termination of Grantee’s Service, including termination for “good reason”, (iii)
in connection with a Grantee’s retirement, or (iv) in connection with a Sale
Event.  The foregoing five percent (5%) limit shall be subject to adjustment
consistent with the adjustment provisions of Section 16 and the share usage
rules of Section 4.3.
 
7.
AWARD AGREEMENT

 
Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, which shall be in such form or forms as the Committee shall from time
to time determine.  Award Agreements utilized under the Plan from time to time
or at the same time need not contain similar provisions but shall be consistent
with the terms of the Plan.  Each Award Agreement evidencing an Award of Options
shall specify whether such Options are intended to be Nonqualified Stock Options
or Incentive Stock Options, and, in the absence of such specification, such
Options shall be deemed to constitute Nonqualified Stock Options.  In the event
of any inconsistency between the Plan and an Award Agreement, the provisions of
the Plan shall control.
 
 
14

--------------------------------------------------------------------------------

 
8.
TERMS AND CONDITIONS OF OPTIONS

 
8.1            Option Price.
 
The Option Price of each Option shall be fixed by the Committee and stated in
the Award Agreement evidencing such Option.  Except in the case of Substitute
Awards, the Option Price of each Option shall be at least the Fair Market Value
of one (1) share of Stock on the Grant Date; provided that, in the event that a
Grantee is a Ten Percent Stockholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than one hundred ten percent (110%) of the Fair Market Value of one (1) share of
Stock on the Grant Date.  In no case shall the Option Price of any Option be
less than the par value of one (1) share of Stock.
 
8.2            Vesting and Exercisability.
 
Subject to Sections 6.4, 8.3, and 16.3, each Option granted under the Plan shall
become vested and/or exercisable at such times and under such conditions as
shall be determined by the Committee and stated in the Award Agreement, in
another agreement with the Grantee, or otherwise in writing; provided that no
Option shall be granted to Grantees who are entitled to overtime under
Applicable Laws that will vest or be exercisable within a six (6)-month period
starting on the Grant Date.
 
8.3            Term.
 
Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, on the day before the tenth
(10th) anniversary of the Grant Date of such Option, or under such circumstances
and on such date prior thereto as is set forth in the Plan or as may be fixed by
the Committee and stated in the Award Agreement relating to such Option;
provided that, in the event that the Grantee is a Ten Percent Stockholder, an
Option granted to such Grantee that is intended to be an Incentive Stock Option
shall not be exercisable after the fifth (5th) anniversary of the Grant Date of
such Option; and provided, further, that, to the extent deemed necessary or
appropriate by the Committee to reflect differences in local law, tax policy, or
custom with respect to any Option granted to a Grantee who is a Service Provider
who is employed outside the United States, such Option may terminate, and all
rights to purchase shares of Stock thereunder may cease, upon the expiration of
a period longer than ten (10) years from the Grant Date of such Option as the
Committee shall determine.
 
8.4            Termination of Service.
 
Each Award Agreement with respect to the grant of an Option shall set forth the
extent to which the Grantee thereof, if at all, shall have the right to exercise
such Option following termination of such Grantee’s Service.  Such provisions
shall be determined in the sole discretion of the Committee, need not be uniform
among all Options issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination of Service.
 
8.5            Limitations on Exercise of Option.
 
Notwithstanding any provision of the Plan to the contrary, in no event may any
Option be exercised, in whole or in part, after the occurrence of an event
referred to in Article 16 which results in the termination of such Option.
 
 
15

--------------------------------------------------------------------------------

 
8.6            Method of Exercise.
 
Subject to the terms of Article 14 and Section 18.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company or its
designee or agent of notice of exercise on any business day, at the Company’s
principal office or the office of such designee or agent, on the form specified
by the Company and in accordance with any additional procedures specified by the
Committee.  Such notice shall specify the number of shares of Stock with respect
to which such Option is being exercised and shall be accompanied by payment in
full of the Option Price of the shares of Stock for which such Option is being
exercised, plus the amount (if any) of federal and/or other taxes which the
Company may, in its judgment, be required to withhold with respect to the
exercise of such Option.
 
8.7            Rights of Holders of Options.
 
Unless otherwise stated in the applicable Award Agreement, a Grantee or other
Person holding or exercising an Option shall have none of the rights of a
stockholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock subject to such
Option, to direct the voting of the shares of Stock subject to such Option, or
to receive notice of any meeting of the Company’s stockholders) until the shares
of Stock subject thereto are fully paid and issued to such Grantee or other
Person.  Except as provided in Article 16, no adjustment shall be made for
dividends, distributions, or other rights with respect to any shares of Stock
subject to an Option for which the record date is prior to the date of issuance
of such shares of Stock.
 
8.8            Delivery of Stock.
 
Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price with respect thereto, such Grantee shall be entitled to receive
such evidence of such Grantee’s ownership of the shares of Stock subject to such
Option as shall be consistent with Section 3.8.
 
8.9            Transferability of Options.
 
Except as provided in Section 8.10, during the lifetime of a Grantee of an
Option, only such Grantee (or, in the event of such Grantee’s legal incapacity
or incompetency, such Grantee’s guardian or legal representative) may exercise
such Option.  Except as provided in Section 8.10, no Option shall be assignable
or transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.
 
8.10            Family Transfers.
 
The Committee, in its discretion, may provide either in an applicable Award
Agreement or by the subsequent approval of the Committee that a Grantee may
transfer, not for value, all or part of an Option which is not an Incentive
Stock Option to any Family Member.  For the purpose of this Section 8.10, a
transfer “not for value” is a transfer which is (a) a gift, (b) a transfer under
a domestic relations order in settlement of marital property rights, or
(c) unless Applicable Laws do not permit such transfer, a transfer to an entity
in which more than fifty percent (50%) of the voting interests are owned by
Family Members (and/or the Grantee) in exchange for an interest in such entity. 
Following a transfer under this Section 8.10, any such Option shall continue to
be subject to the same terms and conditions as were applicable immediately prior
to such transfer.  Subsequent transfers of transferred Options shall be
prohibited except to Family Members of the original Grantee in accordance with
this Section 8.10 or by will or the laws of descent and distribution.  The
provisions of Section 8.4 relating to termination of Service shall continue to
be applied with respect to the original Grantee of the Option, following which
such Option shall be exercisable by the transferee only to the extent, and for
the periods specified, in Section 8.4.
 
 
16

--------------------------------------------------------------------------------

 
8.11            Limitations on Incentive Stock Options.
 
An Option shall constitute an Incentive Stock Option only (a) if the Grantee of
such Option is an Employee of the Company or any corporate Subsidiary, (b) to
the extent specifically provided in the related Award Agreement, (c) to the
extent that the aggregate Fair Market Value (determined at the time such Option
is granted) of the shares of Stock with respect to which all Incentive Stock
Options held by such Grantee become exercisable for the first time during any
calendar year (under the Plan and all other plans of the Company and its
Affiliates) does not exceed one hundred thousand dollars ($100,000), and (d) to
the extent such Option fulfills all other requirements in the regulations under
Code Section 422, as may be amended from time to time.  Except to the extent
provided in the regulations under Code Section 422, this limitation shall be
applied by taking Options into account in the order in which they were granted.
 
8.12            Notice of Disqualifying Disposition.
 
If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances provided in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition immediately but in no event
later than two (2) business days thereafter.
 
9.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

 
9.1            Right to Payment and SAR Price.
 
A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (a) the Fair Market Value of one (1) share of
Stock on the date of exercise, over (b) the SAR Price as determined by the
Committee.  The Award Agreement for a SAR shall specify the SAR Price, which
shall be no less than the Fair Market Value of one (1) share of Stock on the
Grant Date of such SAR.  SARs may be granted in tandem with all or part of an
Option granted under the Plan or at any subsequent time during the term of such
Option, in combination with all or any part of any other Award, or without
regard to any Option or other Award; provided that a SAR that is granted in
tandem with all or part of an Option will have the same term, and expire at the
same time, as the related Option; provided, further, that a SAR that is granted
subsequent to the Grant Date of a related Option must have a SAR Price that is
no less than the Fair Market Value of one (1) share of Stock on the Grant Date
of such SAR.
 
9.2            Other Terms.
 
Subject to Sections 6.4, 9.3, and 16.3, the Committee shall determine, on the
Grant Date or thereafter, the time or times at which, and the circumstances
under which, a SAR may be exercised in whole or in part (including based on
achievement of performance goals and/or future Service requirements); the time
or times at which SARs shall cease to be or become exercisable following
termination of Service or upon other conditions; the method of exercise, method
of settlement, form of consideration payable in settlement, method by or forms
in which shares of Stock shall be delivered or deemed to be delivered to
Grantees, whether or not a SAR shall be granted in tandem or in combination with
any other Award; and any and all other terms and conditions of any SAR;
provided that no SARs shall be granted to Grantees who are entitled to overtime
under Applicable Laws that will vest or be exercisable within a six (6)-month
period starting on the Grant Date.
 
 
17

--------------------------------------------------------------------------------

 
9.3            Term.
 
Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, on the day before the tenth (10th) anniversary of the Grant Date of such
SAR or under such circumstances and on such date prior thereto as is set forth
in the Plan or as may be fixed by the Committee and stated in the Award
Agreement relating to such SAR.
 
9.4            Rights of Holders of SARs.
 
Unless otherwise stated in the applicable Award Agreement, a Grantee or other
Person holding or exercising a SAR shall have none of the rights of a
stockholder of the Company (for example, the right to receive cash or dividend
payments or distributions attributable to the shares of Stock underlying such
SAR, to direct the voting of the shares of Stock underlying such SAR, or to
receive notice of any meeting of the Company’s stockholders) until the shares of
Stock underlying such SAR, if any, are issued to such Grantee or other Person. 
Except as provided in Article 16, no adjustment shall be made for dividends,
distributions, or other rights with respect to any shares of Stock underlying a
SAR for which the record date is prior to the date of issuance of such shares of
Stock, if any.
 
9.5            Transferability of SARs.
 
Except as provided in Section 9.6, during the lifetime of a Grantee of a SAR,
only the Grantee (or, in the event of such Grantee’s legal incapacity or
incompetency, such Grantee’s guardian or legal representative) may exercise such
SAR.  Except as provided in Section 9.6, no SAR shall be assignable or
transferable by the Grantee to whom it is granted, other than by will or the
laws of descent and distribution.
 
9.6            Family Transfers.
 
The Committee, in its discretion, may provide either in an applicable Award
Agreement or by the subsequent approval of the Committee that a Grantee may
transfer, not for value, all or part of a SAR to any Family Member.  For the
purpose of this Section 9.6, a transfer “not for value” is a transfer which is
(a) a gift, (b) a transfer under a domestic relations order in settlement of
marital property rights, or (c) unless Applicable Laws do not permit such
transfer, a transfer to an entity in which more than fifty percent (50%) of the
voting interests are owned by Family Members (and/or the Grantee) in exchange
for an interest in such entity.  Following a transfer under this Section 9.6,
any such SAR shall continue to be subject to the same terms and conditions as
were in effect immediately prior to such transfer.  Subsequent transfers of
transferred SARs shall be prohibited except to Family Members of the original
Grantee in accordance with this Section 9.6 or by will or the laws of descent
and distribution.
 
10.
TERMS AND CONDITIONS OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, AND DEFERRED
STOCK UNITS

 
10.1            Grant of Restricted Stock, Restricted Stock Units, and Deferred
Stock Units.
 
Awards of Restricted Stock, Restricted Stock Units, and Deferred Stock Units may
be made for consideration or for no consideration, other than the par value of
the shares of Stock, which shall be deemed paid by past Service or, if so
provided in the related Award Agreement or a separate agreement, the promise by
the Grantee to perform future Service to the Company or an Affiliate.
 
 
18

--------------------------------------------------------------------------------

 
10.2            Restrictions.
 
Subject to Sections 6.4, 16.3, and 18.10, at the time a grant of Restricted
Stock, Restricted Stock Units, or Deferred Stock Units is made, the Committee
may, in its sole discretion, (a) establish a Restricted Period applicable to
such Restricted Stock, Restricted Stock Units, or Deferred Stock Units and
(b) prescribe restrictions in addition to or other than the expiration of the
Restricted Period, including the achievement of corporate or individual
performance goals, which may be applicable to all or any portion of such
Restricted Stock, Restricted Stock Units, or Deferred Stock Units as provided in
Article 13.  Awards of Restricted Stock, Restricted Stock Units, and Deferred
Stock Units may not be sold, transferred, assigned, pledged, or otherwise
encumbered or disposed of during the Restricted Period or prior to the
satisfaction of any other restrictions prescribed by the Committee with respect
to such Awards.
 
10.3            Registration; Restricted Stock Certificates.
 
Pursuant to Section 3.8, to the extent that ownership of Restricted Stock is
evidenced by a book-entry registration or direct registration (including
transaction advices), such registration shall be notated to evidence the
restrictions imposed on such Award of Restricted Stock under the Plan and the
applicable Award Agreement.  Subject to Section 3.8 and the immediately
following sentence, the Company may issue, in the name of each Grantee to whom
Restricted Stock has been granted, certificates representing the total number of
shares of Restricted Stock granted to the Grantee, as soon as reasonably
practicable after the Grant Date of such Restricted Stock.  The Committee may
provide in an Award Agreement with respect to an Award of Restricted Stock that
either (a) the Secretary of the Company shall hold such certificates for such
Grantee’s benefit until such time as such shares of Restricted Stock are
forfeited to the Company or the restrictions applicable thereto lapse and such
Grantee shall deliver a stock power to the Company with respect to each
certificate, or (b) such certificates shall be delivered to such Grantee,
provided that such certificates shall bear legends that comply with Applicable
Laws and make appropriate reference to the restrictions imposed on such Award of
Restricted Stock under the Plan and such Award Agreement.
 
10.4            Rights of Holders of Restricted Stock.
 
Unless the Committee provides otherwise in an Award Agreement and subject to the
restrictions set forth in the Plan, any applicable Company program, and the
applicable Award Agreement, holders of Restricted Stock shall have the right to
vote such shares of Restricted Stock and the right to receive any dividend
payments or distributions declared or paid with respect to such shares of
Restricted Stock.  The Committee may provide in an Award Agreement evidencing a
grant of Restricted Stock that (a) any cash dividend payments or distributions
paid on Restricted Stock shall be reinvested in shares of Stock, which may or
may not be subject to the same vesting conditions and restrictions as applicable
to such underlying shares of Restricted Stock or (b) any dividend payments or
distributions declared or paid on shares of Restricted Stock shall only be made
or paid upon satisfaction of the vesting conditions and restrictions applicable
to such shares of Restricted Stock.  Notwithstanding the foregoing, cash
dividends declared or paid on shares of Restricted Stock shall not vest or
become payable unless and until the shares of Restricted Stock to which the
dividends apply become vested and nonforfeitable.  All stock dividend payments
or distributions, if any, received by a Grantee with respect to shares of
Restricted Stock as a result of any stock split, stock dividend, combination of
stock, or other similar transaction shall be subject to the same vesting
conditions and restrictions as applicable to such underlying shares of
Restricted Stock.
 
 
19

--------------------------------------------------------------------------------

 
10.5            Rights of Holders of Restricted Stock Units and Deferred Stock
Units.
 
10.5.1            Voting and Dividend Rights.
 
Holders of Restricted Stock Units and Deferred Stock Units shall have no rights
as stockholders of the Company (for example, the right to receive dividend
payments or distributions attributable to the shares of Stock underlying such
Restricted Stock Units and Deferred Stock Units, to direct the voting of the
shares of Stock underlying such Restricted Stock Units and Deferred Stock Units,
or to receive notice of any meeting of the Company’s stockholders); provided,
however, that the Committee may provide in an Award Agreement evidencing a grant
of Restricted Stock Units or Deferred Stock Units that the holder of such
Restricted Stock Units or Deferred Stock Units shall be entitled to receive
Dividend Equivalent Rights.
 
10.5.2            Creditor’s Rights.
 
A holder of Restricted Stock Units or Deferred Stock Units shall have no rights
other than those of a general unsecured creditor of the Company.  Restricted
Stock Units and Deferred Stock Units represent unfunded and unsecured
obligations of the Company, subject to the terms and conditions of the
applicable Award Agreement.
 
10.6            Termination of Service.
 
Unless the Committee provides otherwise in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after such Award Agreement
is issued, but prior to termination of Grantee’s Service, upon the termination
of such Grantee’s Service, any Restricted Stock, Restricted Stock Units, or
Deferred Stock Units held by such Grantee that have not vested, or with respect
to which all applicable restrictions and conditions have not lapsed, shall
immediately be deemed forfeited.  Upon forfeiture of such Restricted Stock,
Restricted Stock Units, or Deferred Stock Units, the Grantee thereof shall have
no further rights with respect thereto, including any right to vote such
Restricted Stock or any right to receive dividends or Dividend Equivalent
Rights, as applicable, with respect to such Restricted Stock, Restricted Stock
Units, or Deferred Stock Units.
 
10.7            Purchase of Restricted Stock.
 
The Grantee of an Award of Restricted Stock shall be required, to the extent
required by Applicable Laws, to purchase such Restricted Stock from the Company
at a purchase price equal to the greater of (x) the aggregate par value of the
shares of Stock represented by such Restricted Stock or (y) the purchase price,
if any, specified in the Award Agreement relating to such Restricted Stock. 
Such purchase price shall be payable in a form provided in Article 14 or, in the
sole discretion of the Committee, in consideration for Service rendered or to be
rendered by the Grantee to the Company or an Affiliate.
 
10.8            Delivery of Shares of Stock.
 
Upon the expiration or termination of any Restricted Period and the satisfaction
of any other conditions prescribed by the Committee, including, without
limitation, any performance goals or delayed delivery period, the restrictions
applicable to Restricted Stock, Restricted Stock Units, or Deferred Stock Units
settled in shares of Stock shall lapse, and, unless otherwise provided in the
applicable Award Agreement, a book-entry or direct registration (including
transaction advices) or a certificate evidencing ownership of such shares of
Stock shall, consistent with Section 3.8, be issued, free of all such
restrictions, to the Grantee thereof or such Grantee’s beneficiary or estate, as
the case may be.  Neither the Grantee, nor the Grantee’s beneficiary or estate,
shall have any further rights with regard to a Restricted Stock Unit or Deferred
Stock Unit once the shares of Stock represented by such Restricted Stock Unit or
Deferred Stock Unit have been delivered in accordance with this Section 10.8.
 
 
20

--------------------------------------------------------------------------------

 
11.
TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED AWARDS

 
11.1            Unrestricted Stock Awards.
 
The Committee may, in its sole discretion, grant (or sell at the par value of a
share of Stock or at such other higher purchase price as shall be determined by
the Committee) an Award to any Grantee pursuant to which such Grantee may
receive shares of Unrestricted Stock under the Plan, which Awards shall be
deducted from the 5% limitation set forth in Section 6.4.  Awards of
Unrestricted Stock may be granted or sold to any Grantee as provided in the
immediately preceding sentence in respect of Service rendered or, if so provided
in the related Award Agreement or a separate agreement, to be rendered by the
Grantee to the Company or an Affiliate or other valid consideration, in lieu of
or in addition to any cash compensation due to such Grantee.
 
11.2            Other Equity-Based Awards.
 
The Committee may, in its sole discretion, grant Awards in the form of Other
Equity-Based Awards, as deemed by the Committee to be consistent with the
purposes of the Plan.  Awards granted pursuant to this Section 11.2 may be
granted with vesting, value, and/or payment contingent upon the achievement of
one or more performance goals.  The Committee shall determine the terms and
conditions of Other Equity-Based Awards on the Grant Date or thereafter.  Unless
the Committee provides otherwise in an Award Agreement, in another agreement
with the Grantee, or otherwise in writing after such Award Agreement is issued,
but prior to termination of Grantee’s Service, upon the termination of a
Grantee’s Service, any Other Equity-Based Awards held by such Grantee that have
not vested, or with respect to which all applicable restrictions and conditions
have not lapsed, shall immediately be deemed forfeited.  Upon forfeiture of any
Other Equity-Based Award, the Grantee thereof shall have no further rights with
respect to such Other Equity-Based Award.
 
12.
TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

 
12.1            Dividend Equivalent Rights.
 
A Dividend Equivalent Right may be granted hereunder, provided that no Dividend
Equivalent Rights may be granted in connection with, or related to, an Award of
Options or SARs.  The terms and conditions of Dividend Equivalent Rights shall
be specified in the Award Agreement therefor.  Dividend equivalents credited to
the holder of a Dividend Equivalent Right may be paid currently (with or without
being subject to forfeiture or a repayment obligation) or may be deemed to be
reinvested in additional shares of Stock or Awards, which may thereafter accrue
additional Dividend Equivalent Rights (with or without being subject to
forfeiture or a repayment obligation).  Any such reinvestment shall be at the
Fair Market Value thereof on the date of such reinvestment.  Dividend Equivalent
Rights may be settled in cash, shares of Stock, or a combination thereof, in a
single installment or in multiple installments, all as determined in the sole
discretion of the Committee.  A Dividend Equivalent Right granted as a component
of another Award may (a) provide that such Dividend Equivalent Right shall be
settled upon exercise, settlement, or payment of, or lapse of restrictions on,
such other Award and that such Dividend Equivalent Right shall expire or be
forfeited or annulled under the same conditions as such other Award or (b)
contain terms and conditions which are different from the terms and conditions
of such other Award, provided that notwithstanding the foregoing Dividend
Equivalent Rights granted as a component of another Award shall not vest or
become payable unless and until the Award to which the Dividend Equivalent
Rights correspond become vested and settled.
 
 
21

--------------------------------------------------------------------------------

 
12.2            Termination of Service.
 
Unless the Committee provides otherwise in an Award Agreement, in another
agreement with the Grantee, or otherwise in writing after such Award Agreement
is issued, a Grantee’s rights in all Dividend Equivalent Rights shall
automatically terminate upon such Grantee’s termination of Service for any
reason.
 
13.
TERMS AND CONDITIONS OF PERFORMANCE-BASED AWARDS

 
13.1            Grant of Performance-Based Awards.
 
Subject to the terms and provisions of the Plan, the Committee, at any time and
from time to time, may grant Performance-Based Awards in such amounts and upon
such terms as the Committee shall determine.
 
13.2            Value of Performance-Based Awards.
 
Each grant of a Performance-Based Award shall have an initial cash value or an
actual or target number of shares of Stock that is established by the Committee
as of the Grant Date.  The Committee shall set performance goals in its
discretion which, depending on the extent to which they are achieved, shall
determine the value and/or number of shares of Stock subject to a
Performance-Based Award that will be paid out to the Grantee thereof.
 
13.3            Earning of Performance-Based Awards.
 
Subject to the terms of the Plan, in particular Section 13.6.3, after the
applicable Performance Period has ended, the Grantee of a Performance-Based
Award shall be entitled to receive a payout of the value earned under such
Performance-Based Award by such Grantee over such Performance Period.
 
13.4            Form and Timing of Payment of Performance-Based Awards.
 
Payment of the value earned under Performance-Based Awards shall be made, as
determined by the Committee, in the form, at the time, and in the manner
described in the applicable Award Agreement.  Subject to the terms of the Plan,
the Committee, in its sole discretion, (i) may pay the value earned under
Performance-Based Awards in the form of cash, shares of Stock, other Awards, or
a combination thereof, including shares of Stock and/or Awards that are subject
to any restrictions deemed appropriate by the Committee, and (ii) shall pay the
value earned under Performance-Based Awards at the close of the applicable
Performance Period, or as soon as reasonably practicable after the Committee has
determined that the performance goal or goals relating thereto have been
achieved; provided that, unless specifically provided in the Award Agreement for
such Performance-Based Awards, such payment shall occur no later than the
fifteenth (15th) day of the third (3rd) month following the end of the later of
the calendar year or fiscal year in which such Performance Period ends.
 
13.5            Performance Conditions.
 
The right of a Grantee to exercise or to receive a grant or settlement of any
Performance-Based Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Committee.  The Committee may
use such business criteria and other measures of performance as it may deem
appropriate in establishing any performance conditions.  If and to the extent
required under Code Section 162(m), any power or authority relating to an Award
intended to qualify under Code Section 162(m) shall be exercised by the
Committee and not by the Board.
 
 
22

--------------------------------------------------------------------------------

 
13.6            Performance-Based Awards Granted to Designated Covered
Employees.
 
If and to the extent that the Committee determines that a Performance-Based
Award to be granted to a Grantee should constitute Qualified Performance-Based
Compensation for purposes of Code Section 162(m), the grant, exercise, and/or
settlement of such Performance-Based Award shall be contingent upon achievement
of pre-established performance goals and other terms set forth in this
Section 13.6.
 
13.6.1            Performance Goals Generally.
 
The performance goals for Performance-Based Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 13.6.  Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m), including the requirement that the level or
levels of performance targeted by the Committee result in the achievement of
performance goals being “substantially uncertain.”  The Committee may determine
that such Awards shall be granted, exercised, and/or settled upon achievement of
any single performance goal or of two (2) or more performance goals. 
Performance goals may differ for Performance-Based Awards granted to any one
Grantee or to different Grantees.
 
13.6.2            Timing For Establishing Performance Goals.
 
Performance goals for any Performance-Based Award shall be established not later
than the earlier of (a) ninety (90) days after the beginning of any Performance
Period applicable to such Performance-Based Award, and (b) the date on which
twenty-five percent (25%) of any Performance Period applicable to such
Performance-Based Award has expired, or at such other date as may be required or
permitted for compensation payable to a Covered Employee to constitute
Performance-Based Compensation.
 
13.6.3            Payment of Awards; Other Terms.
 
Payment of Performance-Based Awards shall be in cash, shares of Stock, other
Awards, or a combination thereof, including shares of Stock and/or Awards that
are subject to any restrictions deemed appropriate by the Committee, in each
case as determined in the sole discretion of the Committee.  The Committee may,
in its sole discretion, reduce the amount of a payment otherwise to be made in
connection with such Performance-Based Awards.  The Committee shall specify the
circumstances in which such Performance-Based Awards shall be paid or forfeited
in the event of termination of Service by the Grantee prior to the end of a
Performance Period or settlement of such Performance-Based Awards.  In the event
payment of the Performance-Based Award is made in the form of another Award
subject to Service-based vesting, the Committee shall specify the circumstances
in which the payment Award will be paid or forfeited in the event of a
termination of Service.
 
13.6.4            Performance Measures.
 
The performance goals upon which the vesting or payment of a Performance-Based
Award to a Covered Employee that is intended to qualify as Performance-Based
Compensation may be conditioned shall be limited to the following Performance
Measures, with or without adjustment (including pro forma adjustments): (a)
earnings before interest, taxes, depreciation and amortization; (b) net income
(loss) (either before or after interest, taxes, depreciation and/or
amortization); (c) changes in the market price of the Stock; (d) economic
value-added; (e) sales or revenue; (f) acquisitions or strategic transactions;
(g) establishing contractual relationships; (h) operating income (loss); (i)
cash flow (including, but not limited to, operating cash flow and free cash
flow); (j) return on capital, assets, equity, sales, or investment; (k)
stockholder returns (including total stockholder return); (l) gross or net
profit levels; (m) productivity; (n) expense; (o) margins; (p) operating
efficiency (including budgeted spending limits); (q) customer satisfaction; (r)
working capital; (s) earnings (loss) per share of Stock; (t) sales or market
shares; (u) number of customers (including obtaining, retaining, and/or
supporting a number of customers); (v) product introduction or enhancement; (w)
achievement of manufacturing milestones; (x) achievement of new product
launches; (y) expansion activities; (z) introduction of new manufacturing
facilities; (aa) achievement of quality metrics; and (bb) any combination of the
foregoing business criteria.
 
 
23

--------------------------------------------------------------------------------

 
Performance under any of the foregoing Performance Measures (a) may be used to
measure the performance of (i) the Company, its Subsidiaries, and other
Affiliates as a whole, (ii) the Company, any Subsidiary, any other Affiliate, or
any combination thereof, or (iii) any one or more business units or operating
segments of the Company, any Subsidiary, and/or any other Affiliate, in each
case as the Committee, in its sole discretion, deems appropriate and (b) may be
compared to the performance of one or more other companies or one or more
published or special indices designated or approved by the Committee for such
comparison, as the Committee, in its sole discretion, deems appropriate.  In
addition, the Committee, in its sole discretion, may select performance under
the Performance Measure specified in clause (c) above for comparison to
performance under one or more stock market indices designated or approved by the
Committee. The Committee shall also have the authority to provide for
accelerated vesting of any Performance-Based Award based on the achievement of
performance goals pursuant to the Performance Measures specified in this
Article 13.
 
13.6.5            Evaluation of Performance.
 
The Committee may provide in any Performance-Based Award that any evaluation of
performance may include or exclude any of the following events that occur during
a Performance Period: (a) asset write-downs or impairments; (b) litigation or
claims, judgments, or settlements; (c) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reporting results;
(d) accruals for reorganizations and restructuring programs; (e) extraordinary,
non-core, non-operating, or non-recurring items and items that are either of an
unusual nature or of a type that indicates infrequency of occurrence as a
separate component of income from continuing operations; (f) acquisitions or
divestitures; (g) foreign exchange gains and losses; (h) impact of shares of
Stock purchased through share repurchase programs; (i) tax valuation allowance
reversals; (j) impairment expense; and (k) environmental expense.  To the extent
such inclusions or exclusions affect Awards to Covered Employees that are
intended to qualify as Performance-Based Compensation, such inclusions or
exclusions shall be prescribed in a form that meets the requirements of Code
Section 162(m) for deductibility.
 
13.6.6            Adjustment of Performance-Based Compensation.
 
The Committee shall have the sole discretion to adjust Awards that are intended
to qualify as Performance-Based Compensation, either on a formula or
discretionary basis, or on any combination thereof, as the Committee determines
consistent with the requirements of Code Section 162(m) for deductibility.
 
13.6.7            Committee Discretion.
 
In the event that Applicable Laws change to permit Committee discretion to alter
the governing Performance Measures without obtaining stockholder approval of
such changes, the Committee shall have sole discretion to make such changes
without obtaining stockholder approval, provided that the exercise of such
discretion shall not be inconsistent with the requirements of Code
Section 162(m).  In addition, in the event that the Committee determines that it
is advisable to grant Awards that shall not qualify as Performance-Based
Compensation, the Committee may make such grants without satisfying the
requirements of Code Section 162(m) and base vesting on Performance Measures
other than those set forth in Section 13.6.4.
 
 
24

--------------------------------------------------------------------------------

 
13.6.8            Status of Awards Under Code Section 162(m).
 
It is the intent of the Company that Performance-Based Awards under Section 13.6
granted to Grantees who are designated by the Committee as likely to be Covered
Employees shall, if so designated by the Committee, constitute Qualified
Performance-Based Compensation.  Accordingly, the terms of Section 13.6,
including the definitions of Covered Employee and other terms used therein,
shall be interpreted in a manner consistent with Code Section 162(m).  If any
provision of the Plan, the applicable Award Agreement, or any other agreement
relating to any such Performance-Based Award does not comply or is inconsistent
with the requirements of Code Section 162(m), such provision shall be construed
or deemed amended to the extent necessary to conform to such requirements.
 
14.
FORMS OF PAYMENT

 
14.1            General Rule.
 
Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of an Option or the purchase price, if any, for Restricted Stock shall
be made in cash or in cash equivalents acceptable to the Company.
 
14.2            Surrender of Shares of Stock.
 
To the extent that the applicable Award Agreement so provides, payment of the
Option Price for shares of Stock purchased pursuant to the exercise of an Option
or the purchase price, if any, for Restricted Stock may be made all or in part
through the tender or attestation to the Company of shares of Stock, which shall
be valued, for purposes of determining the extent to which such Option Price or
purchase price has been paid thereby, at their Fair Market Value on the date of
such tender or attestation.
 
14.3            Cashless Exercise.
 
To the extent permitted by Applicable Laws and to the extent the Award Agreement
so provides, payment of the Option Price for shares of Stock purchased pursuant
to the exercise of an Option may be made all or in part by delivery (on a form
acceptable to the Committee) of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell shares of Stock and to
deliver all or part of the proceeds of such sale to the Company in payment of
such Option Price and/or any withholding taxes described in Section 18.3.
 
14.4            Other Forms of Payment.
 
To the extent that the applicable Award Agreement so provides and/or unless
otherwise specified in an Award Agreement, payment of the Option Price for
shares of Stock purchased pursuant to exercise of an Option or the purchase
price, if any, for Restricted Stock may be made in any other form that is
consistent with Applicable Laws, including (a) with respect to Restricted Stock
only, Service rendered or to be rendered by the Grantee thereof to the Company
or an Affiliate and (b) with the consent of the Company, by withholding the
number of shares of Stock that would otherwise vest or be issuable in an amount
equal in value to the Option Price or purchase price and/or the required tax
withholding amount.
 
 
25

--------------------------------------------------------------------------------

 
15.
REQUIREMENTS OF LAW

 
15.1            General.
 
The Company shall not be required to offer, sell, or issue any shares of Stock
under any Award, whether pursuant to the exercise of an Option, a SAR, or
otherwise, if the offer, sale, or issuance of such shares of Stock would
constitute a violation by the Grantee, the Company, an Affiliate, or any other
Person of any provision of the Company’s certificate of incorporation or bylaws
or of Applicable Laws, including any federal or state securities laws or
regulations.  If at any time the Company shall determine, in its discretion,
that the listing, registration, or qualification of any shares of Stock subject
to an Award upon any Stock Exchange or Securities Market or under any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the offering, sale, issuance, or purchase of shares of Stock in
connection with any Award, no shares of Stock may be offered, sold, or issued to
the Grantee or any other Person under such Award, whether pursuant to the
exercise of an Option, a SAR, or otherwise, unless such listing, registration,
or qualification shall have been effected or obtained free of any conditions not
acceptable to the Company, and any delay caused thereby shall in no way affect
the date of termination of such Award.  Without limiting the generality of the
foregoing, upon the exercise of any Option or any SAR that may be settled in
shares of Stock or the delivery of any shares of Stock underlying an Award,
unless a registration statement under the Securities Act is in effect with
respect to the shares of Stock subject to such Award, the Company shall not be
required to offer, sell, or issue such shares of Stock unless the Committee
shall have received evidence satisfactory to it that the Grantee or any other
Person exercising such Option or SAR or accepting delivery of such shares may
acquire such shares of Stock pursuant to an exemption from registration under
the Securities Act.  Any determination by the Committee in connection with the
foregoing shall be final, binding, and conclusive.  The Company may register,
but shall in no event be obligated to register, any shares of Stock or other
securities issuable pursuant to the Plan pursuant to the Securities Act.  The
Company shall not be obligated to take any affirmative action in order to cause
the exercise of an Option or a SAR or the issuance of shares of Stock or other
securities issuable pursuant to the Plan or any Award to comply with any
Applicable Laws.  As to any jurisdiction that expressly imposes the requirement
that an Option or SAR that may be settled in shares of Stock shall not be
exercisable until the shares of Stock subject to such Option or SAR are
registered under the securities laws thereof or are exempt from such
registration, the exercise of such Option or SAR under circumstances in which
the laws of such jurisdiction apply shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.
 
15.2            Rule 16b-3.
 
During any time when the Company has any class of common equity securities
registered under Section 12 of the Exchange Act, it is the intention of the
Company that Awards pursuant to the Plan and the exercise of Options and SARs
granted hereunder that would otherwise be subject to Section 16(b) of the
Exchange Act shall qualify for the exemption provided by Rule 16b-3 under the
Exchange Act.  To the extent that any provision of the Plan or action by the
Committee does not comply with the requirements of such Rule 16b-3, such
provision or action shall be deemed inoperative with respect to such Awards to
the extent permitted by Applicable Laws and deemed advisable by the Committee
and shall not affect the validity of the Plan.  In the event that such Rule
16b-3 is revised or replaced, the Committee may exercise its discretion to
modify the Plan in any respect necessary or advisable in its judgment to satisfy
the requirements of, or to permit the Company to avail itself of the benefits
of, the revised exemption or its replacement.
 
 
26

--------------------------------------------------------------------------------

 
16.
EFFECT OF CHANGES IN CAPITALIZATION

 
16.1            Changes in Stock.
 
If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number of shares
or kind of Capital Stock or other securities of the Company on account of any
recapitalization, reclassification, stock split, reverse stock split, spin-off,
combination of stock, exchange of stock, stock dividend or other distribution
payable in capital stock, or other increase or decrease in shares of Stock
effected without receipt of consideration by the Company occurring after the
Effective Date, the number and kinds of shares of Capital Stock for which grants
of Options and other Awards may be made under the Plan, including the Share
Limit set forth in Section 4.1, the individual share limitations set forth in
Section 6.2, and the 5% limit set forth in Section 6.4, shall be adjusted
proportionately and accordingly by the Committee. In addition, the number and
kind of shares of Capital Stock for which Awards are outstanding shall be
adjusted proportionately and accordingly by the Committee so that the
proportionate interest of the Grantee therein immediately following such event
shall, to the extent practicable, be the same as immediately before such event. 
Any such adjustment in outstanding Options or SARs shall not change the
aggregate Option Price or SAR Price payable with respect to shares that are
subject to the unexercised portion of such outstanding Options or SARs, as
applicable, but shall include a corresponding proportionate adjustment in the
per share Option Price or SAR Price, as the case may be.  The conversion of any
convertible securities of the Company shall not be treated as an increase in
shares effected without receipt of consideration.  Notwithstanding the
foregoing, in the event of any distribution to the Company’s stockholders of
securities of any other entity or other assets (including an extraordinary
dividend, but excluding a non-extraordinary dividend, declared and paid by the
Company) without receipt of consideration by the Company, the Board or the
Committee constituted pursuant to Section 3.1.2 shall, in such manner as the
Board or the Committee deems appropriate, adjust (a) the number and kind of
shares of Capital Stock subject to outstanding Awards and/or (b) the aggregate
and per share Option Price of outstanding Options and the aggregate and per
share SAR Price of outstanding SARs as required to reflect such distribution.
 
16.2            Reorganization in Which the Company Is the Surviving Entity
Which Does not Constitute a Sale Event.
 
Subject to Section 16.3, if the Company shall be the surviving entity in any
reorganization, merger, or consolidation of the Company with one or more other
entities which does not constitute a Sale Event, any Award theretofore granted
pursuant to the Plan shall pertain to and apply to the Capital Stock to which a
holder of the number of shares of Stock subject to such Award would have been
entitled immediately following such reorganization, merger, or consolidation,
with a corresponding proportionate adjustment of the per share Option Price or
SAR Price of any outstanding Option or SAR so that the aggregate Option Price or
SAR Price thereafter shall be the same as the aggregate Option Price or SAR
Price of the shares of Stock remaining subject to the Option or SAR as in effect
immediately prior to such reorganization, merger, or consolidation. Subject to
any contrary language in an Award Agreement, in another agreement with the
Grantee, or as otherwise set forth in writing, any restrictions applicable to
such Award shall apply as well to any replacement shares of Capital Stock
subject to such Award, or received by the Grantee, as a result of such
reorganization, merger, or consolidation.  In the event of any reorganization,
merger, or consolidation of the Company referred to in this Section 16.2,
Performance-Based Awards shall be adjusted (including any adjustment to the
Performance Measures applicable to such Awards deemed appropriate by the
Committee) so as to apply to the Capital Stock that a holder of the number of
shares of Stock subject to the Performance-Based Awards would have been entitled
to receive immediately following such reorganization, merger, or consolidation.
 
 
27

--------------------------------------------------------------------------------

 
16.3            Sale Event in which Awards are not Assumed.
 
Except as otherwise provided in the applicable Award Agreement, in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Sale Event in which outstanding Awards are not being assumed,
continued, or substituted for, the following provisions shall apply to such
Award, to the extent not assumed, continued, or substituted for:
 
(a)            Immediately prior to the occurrence of such Sale Event, in each
case with the exception of Performance-Based Awards, all outstanding shares of
Restricted Stock, and all Restricted Stock Units, Deferred Stock Units, and
Dividend Equivalent Rights shall be deemed to have vested, and all shares of
Stock and/or cash subject to such Awards shall be delivered; and either or both
of the following two (2) actions shall be taken:
 
(i)             At least fifteen (15) days prior to the scheduled consummation
of such Sale Event, all Options and SARs outstanding hereunder shall become
immediately exercisable and shall remain exercisable for a period of fifteen
(15) days.  Any exercise of an Option or SAR during this fifteen (15)-day period
shall be conditioned upon the consummation of the applicable Sale Event and
shall be effective only immediately before the consummation thereof, and upon
consummation of such Sale Event, the Plan and all outstanding but unexercised
Options and SARs shall terminate, with or without consideration (including,
without limitation, consideration in accordance with clause (ii) below) as
determined by the Committee in its sole discretion.  The Committee shall send
notice of an event that shall result in such a termination to all Persons who
hold Options and SARs not later than the time at which the Company gives notice
thereof to its stockholders;
 
and/or
 
(ii)            The Committee may elect, in its sole discretion, to cancel any
outstanding Awards of Options, SARs, Restricted Stock, Restricted Stock Units,
Deferred Stock Units, and/or Dividend Equivalent Rights and pay or deliver, or
cause to be paid or delivered, to the holder thereof an amount in cash or
Capital Stock having a value (as determined by the Committee acting in good
faith), in the case of Restricted Stock, Restricted Stock Units, Deferred Stock
Units, and Dividend Equivalent Rights (for shares of Stock subject thereto),
equal to the formula or fixed price per share paid to holders of shares of Stock
pursuant to such Sale Event and, in the case of Options or SARs, equal to the
product of the number of shares of Stock subject to such Options or SARs
multiplied by the amount, if any, by which (x) the formula or fixed price per
share paid to holders of shares of Stock pursuant to such transaction exceeds
(y) the Option Price or SAR Price applicable to such Options or SARs.
 
(b)            For Performance-Based Awards, if less than half of the
Performance Period has lapsed, such Performance-Based Awards shall be treated as
though target performance has been achieved.  If at least half of the
Performance Period has lapsed, actual performance to date shall be determined as
of a date reasonably proximal to the date of consummation of the Sale Event as
determined by the Committee, in its sole discretion, and that level of
performance thus determined shall be treated as achieved immediately prior to
occurrence of the Sale Event.  For purposes of the preceding sentence, if, based
on the discretion of the Committee, actual performance is not determinable, the
Performance-Based Awards shall be treated as though target performance has been
achieved.  After application of this Section 16.3(b), if any Awards arise from
application of this Section 16.3(b), such Awards shall be settled under the
applicable provision of Section 16.3(a).
 
(c)            Other Equity-Based Awards shall be governed by the terms of the
applicable Award Agreement.
 
 
28

--------------------------------------------------------------------------------

 
16.4            Sale Event in which Awards are Assumed.
 
Except as otherwise provided in the applicable Award Agreement, in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Sale Event in which outstanding Awards are being assumed,
continued, or substituted for, the following provisions shall apply to such
Award, to the extent assumed, continued, or substituted for:
 
(a)            The Plan and the Options, SARs, Restricted Stock, Restricted
Stock Units, Deferred Stock Units, Dividend Equivalent Rights, and Other
Equity-Based Awards granted under the Plan shall continue in the manner and
under the terms so provided in the event of any Sale Event to the extent that
provision is made in writing in connection with such Sale Event for the
assumption or continuation of such Options, SARs, Restricted Stock, Restricted
Stock Units, Deferred Stock Units, Dividend Equivalent Rights, and Other
Equity-Based Awards, or for the substitution for such Options, SARs, Restricted
Stock, Restricted Stock Units, Deferred Stock Units, Dividend Equivalent Rights,
and Other Equity-Based Awards of new stock options, stock appreciation rights,
restricted stock, restricted stock units, deferred stock units, dividend
equivalent rights, and other equity-based awards relating to the Capital Stock
of a successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number of shares (disregarding any consideration that is
not common stock) and exercise prices of options and stock appreciation rights.
 
(b)            In the event a Grantee’s Award is assumed, continued or
substituted upon the consummation of any Sale Event and the Grantee’s employment
is terminated without Cause within one year following the consummation of such
Sale Event, the Grantee’s Award will be fully vested and may be exercised in
full, to the extent applicable, beginning on the date of such termination and
for the one-year period immediately following such termination or for such
longer period as the Committee shall determine, but in no event later than the
original expiration date of the Award.
 
16.5            Adjustments.
 
Adjustments under this Article 16 related to shares of Stock or other Capital
Stock of the Company shall be made by the Committee, whose determination in that
respect shall be final, binding, and conclusive.  No fractional shares or other
securities shall be issued pursuant to any such adjustment, and any fractions
resulting from any such adjustment shall be eliminated in each case by rounding
downward to the nearest whole share.  The Committee may provide in the
applicable Award Agreement as of the Grant Date, in another agreement with the
Grantee, or otherwise in writing at any time thereafter with the consent of the
Grantee, for different provisions to apply to an Award in place of those
provided in Sections 16.1, 16.2, 16.3, and 16.4.  This Article 16 shall not
limit the Committee’s ability to provide for alternative treatment of Awards
outstanding under the Plan in the event of a change in control event involving
the Company that is not a Sale Event.
 
16.6            No Limitations on Company.
 
The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Subsidiary or other Affiliate) or to engage in any other transaction or
activity.
 
 
 
29

--------------------------------------------------------------------------------

 
17.
PARACHUTE LIMITATIONS

 
If any Grantee is a Disqualified Individual, then, notwithstanding any other
provision of the Plan or of any Other Agreement to the contrary and
notwithstanding any Benefit Arrangement, any right of the Grantee to any
exercise, vesting, payment, or benefit under the Plan shall be reduced or
eliminated:
 
(a)            to the extent that such right to exercise, vesting, payment, or
benefit, taking into account all other rights, payments, or benefits to or for
the Grantee under the Plan, all Other Agreements, and all Benefit Arrangements,
would cause any exercise, vesting, payment, or benefit to the Grantee under the
Plan to be considered a Parachute Payment; and
 
(b)            if, as a result of receiving such Parachute Payment, the
aggregate after-tax amounts received by the Grantee from the Company under the
Plan, all Other Agreements, and all Benefit Arrangements would be less than the
maximum after-tax amount that could be received by the Grantee without causing
any such payment or benefit to be considered a Parachute Payment.
 
Except as required by Code Section 409A or to the extent that Code Section 409A
permits discretion, the Committee shall have the right, in the Committee’s sole
discretion, to designate those rights, payments, or benefits under the Plan, all
Other Agreements, and all Benefit Arrangements that should be reduced or
eliminated so as to avoid having such rights, payments, or benefits be
considered a Parachute Payment; provided, however, to the extent any payment or
benefit constitutes deferred compensation under Code Section 409A, in order to
comply with Code Section 409A, the Company shall instead accomplish such
reduction by first reducing or eliminating any cash payments (with the payments
to be made furthest in the future being reduced first), then by reducing or
eliminating any accelerated vesting of Performance-Based Awards, then by
reducing or eliminating any accelerated vesting of Options or SARs, then by
reducing or eliminating any accelerated vesting of Restricted Stock, Restricted
Stock Units, or Deferred Stock Units, then by reducing or eliminating any other
remaining Parachute Payments.
 
18.
GENERAL PROVISIONS

 
18.1            Disclaimer of Rights.
 
No provision in the Plan, any Award, or any Award Agreement shall be construed
(a) to confer upon any individual the right to remain in the Service of the
Company or an Affiliate, (b) to interfere in any way with any contractual or
other right or authority of the Company or an Affiliate either to increase or
decrease the compensation or other payments to any Person at any time, or (c) to
terminate any Service or other relationship between any Person and the Company
or an Affiliate.  In addition, notwithstanding any provision of the Plan to the
contrary, unless otherwise stated in the applicable Award Agreement, in another
agreement with the Grantee, or otherwise in writing, no Award granted under the
Plan shall be affected by any change of duties or position of the Grantee
thereof, so long as such Grantee continues to provide Service.  The obligation
of the Company to pay any benefits pursuant to the Plan shall be interpreted as
a contractual obligation to pay only those amounts provided herein, in the
manner and under the conditions prescribed herein.  The Plan and Awards shall in
no way be interpreted to require the Company to transfer any amounts to a
third-party trustee or otherwise hold any amounts in trust or escrow for payment
to any Grantee or beneficiary under the terms of the Plan.
 
18.2            Nonexclusivity of the Plan.
 
Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board or the Committee to adopt
such other incentive compensation arrangements (which arrangements may be
applicable either generally to a class or classes of individuals or specifically
to a particular individual or particular individuals) as the Board or the
Committee in their discretion determine desirable.
 
 
30

--------------------------------------------------------------------------------

 
18.3            Withholding Taxes.
 
(a)            The Company or an Affiliate, as the case may be, shall have the
right to deduct from payments of any kind otherwise due to a Grantee any
federal, state, or local taxes of any kind required by Applicable Laws to be
withheld with respect to the vesting of or other lapse of restrictions
applicable to an Award or upon the issuance of any shares of Stock upon the
exercise of an Option or pursuant to any other Award.  At the time of such
vesting, lapse, or exercise, the Grantee shall pay in cash to the Company or an
Affiliate, as the case may be, any amount that the Company or such Affiliate may
reasonably determine to be necessary to satisfy such withholding obligation;
provided that if there is a same-day sale of shares of Stock subject to an
Award, the Grantee shall pay such withholding obligation on the day on which
such same-day sale is completed.  Subject to the prior approval of the Company
or an Affiliate, which may be withheld by the Company or such Affiliate, as the
case may be, in its sole discretion, the Grantee may elect to satisfy such
withholding obligation, in whole or in part, (a) by causing the Company or such
Affiliate to withhold shares of Stock otherwise issuable to the Grantee or
(b) by delivering to the Company or such Affiliate shares of Stock already owned
by the Grantee.  The shares of Stock so withheld or delivered shall have an
aggregate Fair Market Value equal to such withholding obligation.  The Fair
Market Value of the shares of Stock used to satisfy such withholding obligation
shall be determined by the Company or such Affiliate as of the date on which the
amount of tax to be withheld is to be determined.  A Grantee who has made an
election pursuant to this Section 18.3 may satisfy such Grantee’s withholding
obligation only with shares of Stock that are not subject to any repurchase,
forfeiture, unfulfilled vesting, or other similar requirements.
 
(b)            The maximum number of shares of Stock that may be withheld from
any Award to satisfy any federal, state, or local tax withholding requirements
upon the exercise, vesting, or lapse of restrictions applicable to any Award or
payment of shares of Stock pursuant to such Award, as applicable, may not exceed
such number of shares of Stock having a Fair Market Value equal to the minimum
statutory amount required by the Company or the applicable Affiliate to be
withheld and paid to any such federal, state, or local taxing authority with
respect to such exercise, vesting, lapse of restrictions, or payment of shares
of Stock; provided, however, for so long as Accounting Standards Update 2016-09
or a similar rule remains in effect, the Board or the Committee has full
discretion to choose, or to allow a Grantee to elect, to withhold a number of
shares of Stock having an aggregate Fair Market Value that is greater than the
applicable minimum required statutory withholding obligation (but such
withholding may in no event be in excess of the maximum required statutory
withholding amount(s) in such Grantee’s relevant tax jurisdictions).
 
18.4            Captions.
 
The use of captions in the Plan or any Award Agreement is for convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement.
 
18.5            Construction.
 
Unless the context otherwise requires, all references in the Plan to “including”
shall mean “including without limitation.”
 
 
31

--------------------------------------------------------------------------------

 
18.6            Other Provisions.
 
Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Committee, in its
sole discretion.
 
18.7            Number and Gender.
 
With respect to words used in the Plan, the singular form shall include the
plural form, and the masculine gender shall include the feminine gender, as the
context requires.
 
18.8            Severability.
 
If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.
 
18.9            Governing Law.
 
The validity and construction of the Plan and the instruments evidencing the
Awards hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.
 
18.10            Section 409A of the Code.
 
(a)            The Plan is intended to comply with Code Section 409A to the
extent subject thereto, and, accordingly, to the maximum extent permitted, the
Plan will be interpreted and administered to be in compliance with Code Section
409A.  Any payments described in the Plan that are due within the Short-Term
Deferral Period will not be treated as deferred compensation unless Applicable
Laws require otherwise. Notwithstanding any provision of the Plan to the
contrary, to the extent required to avoid accelerated taxation and tax penalties
under Code Section 409A, amounts that would otherwise be payable and benefits
that would otherwise be provided pursuant to the Plan during the six (6)-month
period immediately following the Grantee’s Separation from Service will instead
be paid on the first payroll date after the six (6)-month anniversary of the
Grantee’s Separation from Service (or the Grantee’s death, if earlier).
 
(b)            Furthermore, notwithstanding anything in the Plan to the
contrary, in the case of an Award that is characterized as deferred compensation
under Code Section 409A, and pursuant to which settlement and delivery of the
cash or shares of Stock subject to the Award is triggered based on a Sale Event,
in no event will a Sale Event be deemed to have occurred for purposes of such
settlement and delivery of cash or shares of Stock if the transaction is not
also a “change in the ownership or effective control of” the Company or “a
change in the ownership of a substantial portion of the assets of” the Company
as determined under Treasury Regulation Section 1.409A-3(i)(5) (without regard
to any alternative definition thereunder).  If an Award characterized as
deferred compensation under Code Section 409A is not settled and delivered on
account of the provision of the preceding sentence, the settlement and delivery
shall occur on the next succeeding settlement and delivery triggering event that
is a permissible triggering event under Code Section 409A.  No provision of this
paragraph shall in any way affect the determination of a Sale Event for purposes
of vesting in an Award that is characterized as deferred compensation under Code
Section 409A.
 
 
32

--------------------------------------------------------------------------------

 
(c)            Notwithstanding the foregoing, neither the Company nor the
Committee will have any obligation to take any action to prevent the assessment
of any excise tax or penalty on any Grantee under Code Section 409A, and neither
the Company or an Affiliate nor the Board or the Committee will have any
liability to any Grantee for such tax or penalty.
 
 
33

--------------------------------------------------------------------------------

 
To record adoption of the Plan by the Board as of March 31, 2017 and approval of
the Plan by the Company’s stockholders as of May 17, 2017, the Company has
caused its authorized officer to execute the Plan.
 

     
INSULET CORPORATION
     
By: /s/ Patrick J. Sullivan
Name: Patrick J. Sullivan
 
Title: Chairman of the Board and Chief Executive Officer

 
 


 
Signature Page to the Insulet Corporation 2017 Stock Option and Incentive Plan